DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants' arguments, filed July 27, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

An error has been made when formatting the claim amendments. In the next to last line of claim 1, the word “and” was previously present before the phrase “a self antigen” but is not present in presently amended claim 1. Such a deletion not only results in an improperly formatted claim amendment but also decreases the clarity of the claim. Failure to properly format future claim amendments may result in mailing of a Notice of Non-Compliant Amendment.

Election/Restrictions

Applicants comment that claims 11 and 12 have erroneously been withdrawn from consideration. Based on the response filed February 2, 2022 to the Second Species Election requirement (see top of 5 of the Requirement for Restriction/Election mailed November 2, 2021), the presence of these elements was not required so the claims were withdrawn from consideration.
Claims 9 and 10 remain not withdrawn and examined to the extent that they read on the elected rapamycin immunomodulatory agent as stating that rapamycin is not a required ingredient in these claims does not establish that rapamycin is not an immunomodulatory agent with such properties.

Response to Amendment

The declaration under 37 CFR 1.132 filed July 27, 2022 is insufficient to overcome the rejection of claims 1 - 10 based upon Fahmy et al. in view of Maldonado et al. as set forth in the last Office action because: the declaration does not establish a nexus with the claimed invention and present evidence of results that are in fact unexpected that is reasonably commensurate in scope with the claims.
Note: The data in figures 4a – 4o and 5a – 5h in particular in the declaration is of such low quality in the file wrapper that the data presented therein cannot be read to evaluate the contents or to determine if the material presented therein is the same as that presented in the figures of the instant application. The quality in other figures is somewhat higher but the information presented therein can be difficult to read.
The declaration comparison nanoparticles made from a monomeric bile acid (UDCA; ursodeoxycholic acid), polymeric UDCA (pUDCA) and PLGA (poly(lactic-co-glycolic acid) and for some experiments, monomeric UDCA in varying amounts was conjugated to the PLGA nanoparticles ligands were attached. Nanoparticles were also loaded with insulin and the effects studied.
There is not a nexus with the claimed subject matter as almost all of the tested nanoparticles comprise insulin while several nanoparticles were not loaded with a drug or any other substance. The instant claims require a nanoparticle comprising bile acid esterified polymers AND a self antigen or allergic antigen associated with an undesirable immune response, which does not read on insulin. That particles made of different materials and possibly different sizes behave in different manners is not an unexpected result. The Examiner was only able to locate a single mention of particle size in section 10 on page 8 of the declaration, but it is not clear which particle composition(s) this size relates to, and given the different materials of PLGA, monomeric and polymeric bile acids used to prepare nanoparticles, it would seem unusual that the prepared nanoparticles would have the same average diameter and error in the average diameter. Differences in particle size could affect experimental results such as the tissue distribution. Page 8 (ln 4 onward) of Fahmy discusses that bile salts have been used to target bile salt transporters and have permeation enhancement properties independent of receptor mediated targeting. On p 41 of Fahmy et al., tissue samples from the heart, lung, liver, spleen and kidney were collected for to analyze the distribution of PLGA particles suspended in a deoxycholic acid emulsion (Example 4, p 40, ln 28 onward) but not the pancreas. The Examiner was unable to location an explanation as to how the PLGA-monomeric bile acid nanoparticles tested were prepared to understand the structure of the tested product versus that described in the declaration and what, if any, effect any differences in structure would have on the expected results. Applicants must actually perform the experiment of the cited prior art and compare the results to that of the instant invention to show that the difference is truly unexpected and not a difference in the person performing the experiment, equipment utilized, conditions of the experiment, etc. Applicants have not explained how the tests are a comparison with the closest prior art and what the expected results would be. For example, that polyvalent interactions can be collectively much stronger than the corresponding monovalent interaction was known in the art (see Mammen et al., Ange Chem, 1998, e.g., abstract). Without explanation as to what the expected results would be, the fact that different nanoparticles did not behave in the same manner would be expected. Any evidence of unexpected results must also be reasonably commensurate in scope with the claimed. Only a single bile acid was tested and no information as to how these results would be reasonably commensurate in scope with the claims has been set forth. That pUDCA particles without insulin have a therapeutic effect does not patentably distinguish the instant claims. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). When taken as whole, the evidence of record does not establish evidence of unexpected results that outweigh the prima facie case of obviousness and the rejection is maintained. 

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 contains the newly added phrase “or are selected from the group of taurine or glycine conjugates thereof consisting of” inserted after a (partial?) definition of the variable X and a comma and before a list of fully specified compounds. Midway through the added list of compounds, a semicolon is present followed by “or” and what might be two additional items in the list introduced by “consisting of” that are taurine conjugates of a specific compound and a comma before the next section of the claim. It is not clear based on the use of mainly commas but then one semicolon which items are within the group being selected from and which modifiers apply to which compounds. Is “taurine or glycine conjugates” intended as a descriptor of the list of all compounds that follows “consisting of” even those after the semicolon? Does “taurine or glycine conjugates” mean that if one of the compounds in that list comprises glycine, then a taurine conjugate of that compound is also within the scope of the instant claims? The insertion of “taurine or glycine conjugates thereof” in the middle of the canonical Markush group language of “selected from the group consisting of” makes it unclear what the claimed alternatives are, rendering claim 1 unclear. 
The structure of 3-alpha-7-alpha-12-alpha-22-xi-tetrahydroxy-5-beta-cholestan-26-oic acid and 3-alpha-7-alpha-12-alpha-22-xi-trihydroxy-5-beta-cholestan-26-oic acid used to form taurine conjugates is not clear. Based on the canonical atom numbering of bile acids, atom 22 the carbon atom adjacent to the cyclopentane ring in the upper right of the bile acid structure as shown in Formula I. This atom is a chiral center and the Greek letter Xi can be used to indicate an unknown chiral center at. However, “tertrahydroxy” and “trihydroxy” that follows “22-xi” in these compounds is not understood as no carbon atom in such a position could have 4 or 3 hydroxy groups, respectively, attached thereto. “Tertrahydroxy” and “trihydroxy” could be applied to a ring or a compound as whole to indicate the overall number of hydroxy groups attached, but then “tertrahydroxy” and “trihydroxy” would not be associated with a specific carbon atom as in the chemical name segment “22-xi-tetrahydroxy” or “22-xi-trihydroxy”. Thus the structure of these compounds is not clear and the metes and bounds of the claim cannot be determined.
The dependent claims fall therewith. 
Please clarify.

Claim 2 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 27, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that this rejection is not understood as beginning with two monomers, 2 times approximately 400 is 800, 20 times 400 is approximately 8000, etc. which defines the polymers of from about 2 monomers up to about 600 monomers as would be well understood by those skilled in the art.
These arguments are unpersuasive. A range of about 2 to about 600 monomers corresponds to the wider range than the molecular weights for the polymer in claim 2. As previously explained, when the molecular weight is used the basis for the polymer length in claim 2, the lower limit is 8,000 daltons, corresponding to about 20 monomers, not 2. “[A]t least two bile acid monomers” follows this limitation, which has reiterated by Applicants would correspond to a molecular weight of about 800 daltons for 2 monomers. These limitations are not presented in the alternative but that 8,000 – 20,000 Daltons corresponds to > 2 monomers, but that math does not work out given the lower limit and lack of an upper limit based on monomer number but the presence of an upper limit when defined by the molecular weight. This results in a broad/narrow limitation situation as explained previously since the claimed number of monomers differs in the same claim when defined using molecular weight versus monomer number. Therefore, the indefiniteness rejection against claim 2 is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 10 were rejected under 35 U.S.C. 103 as being unpatentable over Fahmy et al. (WO 2009/038591) in view of Maldonado et al. (PNAS, 2014).
Applicants traverse on the grounds that the particles are orally bioavailable, bind to and activate TGR5 and are anti-inflammatory in the absence of an immunomodulatory substance. Fahmy does not disclose bile acid esters, much less those having the claimed molecular weight, and states that bile acid polymers will have variable release as a function of molecular weight and postulates that these could be problematic. This raises the question for one skilled in the art as to what polymeric bile acids could or might be useful for and leads one back to bile acid monomers as more consistent and predictable with proven efficiency. There is no disclosure of using polymers consisting only of bile salt esters to make the particles, indicating a preference for the use of other polymers in whole or in part. The role of bile acids in targeting delivery and hence use as a coating is emphasized. The application teaches away from forming the microparticles solely of bile acids, much less polyesters of bile acids and teaches the preferable use of bile acids, not bile acid polymers. Thus, Fahmy differs from what is claimed chemically and structurally and does not disclose particles having the property claimed. 
These arguments are unpersuasive. The statement that Fahmy does not disclose bile acid esters is not understood. When describing the polymer formation such as in example 5 at the top of p 43, the chemistry used for polymerization is stated to preferentially lead to a linear polymeric chain with preferential esterification at carbon 3 (p 10, ln 7 – 8). While the formula of such polymers may not be shown pictorially such as in instant claim 5, such polymers are disclosed and the same reagents (namely diisopropyl carbodiimide) are used in polymerization process of Fahmy et al. and the instant application (see p 10, ln 5 of Fahmy et al. and ¶ [0110] of the PGPub of the instant application). While the molecular weight of the polydeoxycholic acid prepared in example 5 (p 43) of Fahmy et al. is not given, there is no evidence of record that the materials disclosed therein do not have the claimed molecular weight or the criticality of the claimed ranges. That no nanoparticles of such a polymer was prepared in Fahmy et al. does not patentably distinguish the instant claims as prior art is relevant for all that is not taught and the teachings of the prior art are not limited to the examples. Applicants do not provide citations for their various statements of what Fahmy states, but it appears that Applicants are relying up the statements on p 10, ln 9 – 11 which states “[t]he release and degradation properties of polymeric colloid emulsion systems vary with the viscosity, composition, and length of polymer employed in fabrication.” This is true for any polymeric drug release system and such statements or the lack of an example of nanoparticles prepared using a polymerized bile acid does not rise to the level of teaching away from the claimed invention. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. The Examiner was unable to locate a section indicating a preference for the use of other polymers in whole or in part so citation of the portion(s) relied upon when drawing this conclusion is respectfully requested. The claimed nanoparticles comprise bile acid esterified polymers, which allows for the presence of other polymers in the nanoparticles as well as polymers such as block copolymers that comprise segments having a structure as required by claim 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., oral bioavailability, binding to and activation of TGR5 and antiinflammatory in the absence of an immunomodulatory agent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only property recited in the present claims is an intended use of the claimed nanoparticles to induce antigen specific tolerance in a subject and there is no evidence that the particles of the prior art are not capable of performing this function. 
Applicants also traverse on the grounds that the esterified bile acid polymeric nanoparticles target the pancreas especially along with the spleen and lung compared to PLGA nanoparticles. This unexpected feature allowed for prevention and reversal of Type I diabetes using PBA nanoparticles loaded with rapamycin or insulin, citing examples 7 and 8 in the specification. Fahmy shows bile acids coatings on PLGA nanoparticles lead to elevated liver uptake compared to uncoated nanoparticles and highlights targeting to the liver and kidney. Further evidence of unexpected results in provided in the concurrently filed declaration demonstrating the criticality of polymerization and TGR5 binding and the pUDCA is several fold more efficacious than UDCA. 
These arguments are unpersuasive. Fahmy tested PLGA nanoparticles that were suspended in a deoxycholic emulsion (example 3, p 40, ln 4 onward) and the Examiner was unable to location an explanation as to how the PLGA-monomeric bile acid nanoparticles tested were prepared to understand the structure of the product of Fahmy versus that described in the declaration and what, if any, effect any differences in structure (e.g., size) would have on the expected results. Particles loaded with rapamycin or insulin do not fall within the scope of the instant claims that require the presence of a self antigen or allergic antigen associated with an undesirable immune response. While the effects of nanoparticles prepared used monomeric or polymeric bile acids were not the same, the expected results and evidence that any unexpected results are reasonably commensurate in scope with the claims has not been made of record.
Regarding Maldonado, Applicants argue that this reference discloses nanoparticles with incorporated rapamycin and antigen that were administered by injection that led to uptake by specialized macrophages and that rapamycin was critical to inducing tolerance. These materials differ in multiple aspects compared to what is claimed. Combination of Fahmy with Maldonado would result in a bile salt coated PLGA nanoparticle with encapsulated rapamycin and antigen for injection, and not orally bioavailable nanoparticles formed of bile salt polyesters. Nothing in either reference would lead one to the claimed particles nor the extraordinary results that mediated by TGR5 and not uptake by specialized macrophages. 
These arguments are unpersuasive. The inclusion of a polymer of bile acids is taught by Fahmy et al. so Maldonado et al. need not teach this claim limitation. Oral bioavailability or administration by a particular method is not required by the instant claims, which are drawn to a composition and not a method of use. While not exemplified, that the nanoparticles can be comprised of polymerized bile acids is rendered obvious by Fahmy et al. as the teachings of the prior art are not limited to the examples.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 10 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 12, 13, 15 and 17 - 25 of U.S. Patent No. 10,864,170. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed April 27, 2022 and those set forth herein.
Applicants state that this rejection will be addressed when the claims are otherwise allowable.
Applicant' s request for not responding to the rejection on the grounds of non-statutory double patenting over US Patent No. 10,864,170 is noncompliant with the regulations under 37 C.F.R. 1.111. The instant rejection is not a provisional rejection as the claims of US Patent 10,864,170 have been issued. In the interest of compact prosecution, the Examiner has examined the instant application. However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 10,864,170. Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory double patenting rejection based on US Patent No. 10,864,170 and no Terminal Disclaimer has been filed, the rejection is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618